DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2 (drawn to embodiments having convolutes with a wrap-around angle of between 360° and 720°) and Group B (drawn to embodiments having juxtaposed convolutes which are arranged in a rotated manner) in the reply filed on 20 December 2021 is acknowledged. 
Examination note: as identified by the applicant, the feature of Group B, wherein juxtaposed convolutes are arranged in a rotated manner, is shown in figures 5A to 5D, rather than 4A to 4D as previously indicated. However, the applicant’s reference to “a non-zero axial offset D” does not appear to be relevant to this issue since, as understood, all embodiments shown in the figures include a non-zero axial offset D. 
 In applicant’s response, the applicant identifies claims 1, 2, 8, 10-15 & 20 as generic, and suggests that claims 5-7 & 16-18 are readable on the elected groups, while claims 3, 4 & 9 were believed to read upon one or more non-elected groups. However, as currently presented, claim 5 depends from claim 3, claim 7 depends from claim 5 (and thus indirectly from claim 3), and claim 16 depends from claim 4. Claim 19, which was not identified by the applicant one way or the other, depends from claim 9.
As a result, claims 3-5, 7, 9, 16 & 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Specification
The disclosure is objected to because of the following informality:
Page 7, line 20: a space is missing between “14” and “that” (e.g. “14that” should read “14 that”). 
In the summary section, the specification suggests (page 4, lines 21-28) that a “narrowing taper” may be arranged “in an oblique section of the convolute”, “provided adjacent to an end of the convolute”, or is “provided midway between ends of the convolute”. However, the detailed description section merely discloses that the narrowing taper may be provided on an “S-bend” section (e.g., page 10, lines 4-8). The detailed description does not elaborate as to which embodiments shown in the figures, if any, correspond to the above configurations described in the summary section. 
As best understood, every embodiment shown in the figures includes a narrowing taper section “adjacent the ends” (i.e., the tapered ends of each convolute), as no other relevant depiction appears to be shown, but this is not clearly described in the specification. 
As best understood, figs. 7A-7D depict the narrowing taper at an “oblique section” (i.e. not at the ends nor midway between the ends), but this is not clearly described in the specification. 
As best understood, figs. 6A-6D depict the narrowing taper “midway between ends”, but this is not clearly described in the specification. 
Appropriate correction is required.


Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 1, 12 & 20 are further objected to because of the following informality: 
Claim 1: the claim recites “the center line C” in line 8, before this element is properly established as “a center line C of the duct channel” in lines 9-10.
i.e. “a center line C of the duct channel” should be recited before referring to “the center line C”. 
Claims 12 & 20: “the narrowing taper section” should read “the narrowing taper”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 10-13, 17, 18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “[t]he fluid duct according to claim 1 comprising a plurality of bellows” however, claim 1 recites “A fluid duct comprising…at least one bellows”. It is unclear if the “plurality of bellows” in claim 2 is further defining “at least one bellows” as recited in claim 1 (i.e., such that at least two bellows are required), or if the bellows recited in claim 2 are in addition to that of claim 1 (e.g. such that at least three bellows are required). 
Furthermore, it is unclear if the additional bellows required by claim 2, beyond the “at least one” recited in claim 1, are required to meet the additional limitations of claim 1 (e.g., comprising a plurality of convolutes with offset ends, etc.) or if they may be bellows of other designs (e.g., conventional bellows, etc.). 

Claim 6 recites “wherein at least one bellows comprises a plurality of convolutes that wrap around the duct channel by a wrap around angle Ω of between 360° and 720°, or between 380° and 560°”, which renders the claim indefinite for several reasons. 
First, it is unclear if the “at least one bellows” refers to the “at least one bellows” already recited in claim 1, or if it may refer to a different bellows. 
Similarly, it is unclear “a plurality of convolutes” refers to the same “a plurality of convolutes” as recited in claim 1, a subset of the “plurality of convolutes” of claim 1, or if this is intended to define additional, distinct convolutes. 
As best understood, this portion of claim 6 was likely intended merely to further narrow the range of the “wrap around angle Ω of between 180° and 720°” to be between 360-720 (or 380-560), and further to establish that a plurality of convolutes (rather than “at least one”) have such a wrap around angle, but this is not made clear. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 

Claim 10 recites “a plurality of convolutes”. It is unclear if this refers to the same “plurality of convolutes” as recited in claim 1, a subset of the “plurality of convolutes” of claim 1, or if this is intended to define additional, distinct convolutes. 

Claim 12 recites “wherein the narrowing taper section is provided midway between ends of the convolute”. However, claim 11 (upon which claim 12 depends) recites that the “narrowing taper is arranged in an oblique section of the convolute, or wherein the narrowing taper is provided adjacent to an end of the convolute” which, as understood, are mutually exclusive options as compared to the limitation of claim 12. As a result, the claim scope takes on an unreasonable degree of uncertainty. 

Claim 13 recites “a plurality of said convolutes”. It is unclear if this refers to the same “plurality of convolutes” as claim 1, or if this is referring to a subset of the “plurality of convolutes” of claim 1. 

Claim 18 recites “a centerline C of the bellows”. It is unclear if this is referring to the “center line C of the duct channel” as in claim 1, or if this is referring to a different centerline. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 11, 13-15 & 18 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2002/0062873; hereafter Nakagawa).
Regarding claims 1 & 6, Nakagawa discloses (figs. 1a – 2b; see also 3a & 3b) a fluid duct (1) comprising a tubular base wall (1a) surrounding a duct channel (see figs. 1d, 2a) and at least one bellows (1b) formed along a section of the tubular base wall, the bellows comprising a plurality of convolutes (2, 3, 4) having a profile projecting radially from the tubular base wall (figs. 1a, 1d, 2a), wherein at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω (as shown) measured from a first end (1c; e.g., 1c’, 1c”, or 1c’’’, respectively) to a second end (1d; e.g., 1d’, 1d”, or 1d’’’, respectively), the vertex of the wrap-around angle Ω at the center line, said second end (e.g., 1d) being offset in a flow direction (flow direction 23; see fig. 2a) parallel to a centerline of the duct channel by a non-zero offset distance from the first end (as shown; see figs. 1a, 1c, 1d, 2a).
Regarding the remaining limitation of claim 1 wherein at least one of said plurality of convolutes wraps around the duct channel with a wrap-around angle Ω of between 180° and 720°, and further regarding the additional limitation of claim 6 wherein the at least one bellows 
As can be seen from figure 1a (annotated below), each of the convolutes wraps around the duct channel about two full revolutions, or approximately 720°. In the “un-wrapped” peripheral view shown in fig. 1c (also annotated below) the convolutes are shown as wrapping around almost exactly two full revolutions (i.e., 720°). 

    PNG
    media_image1.png
    510
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    323
    420
    media_image2.png
    Greyscale


 







If Nakagawa is seen as disclosing a wrap-around angle of 720° (e.g., in fig. 1c), it is noted that this would read on the limitations wherein the wrap-around angle Ω is between 180° and 720° (as in claim 1), and wherein the wrap-around angle Ω is between 360° and 720° (as in claim 6). However, as the written description of Nakagawa does not expressly state the precise wrap-around angle shown, and as the angle in fig. 1(a) might be seen as being somewhat more than 720°, to promote compact prosecution, the following finding of obviousness is provided. 
As a preliminary matter with respect to the question of obviousness, it is noted that the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the claimed ranges. While the specification describes the range of 180° to 
In the instant case, as best understood, any differences between a fluid duct having a wrap-around angle falling within the claimed ranges and a fluid duct having a wrap-around angle of slightly more than 720° (as in Nakagawa) would have been predictable. 
Additionally, the ranges recited in claim 6 (i.e., between 360° and 720°, or between 380° and 560°) appear to be merely preferable, rather than critical, especially considering that other claims (e.g. claim 3 & 4) recite alternative ranges which do not fall within the ranges of claim 6. 

Turning back to Nakagawa, as set forth in MPEP § 2144.05(I), it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [citing, e.g., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)].  As such, in the event that Nakagawa is not seen as explicitly disclosing a wrap-around angle Ω of between 180° and 720° (claim 1), between 360° and 720° (claim 6), and/or between 380° and 560° (claim 6), that Nakagawa suggests a wrap-around angle which is merely close to the claimed range (as discussed above) is sufficient to establish a prima facie case of obviousness, absent any showing of unexpected results or criticality.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify fluid duct of Nakagawa by changing the wrap-around angle Ω of the plurality of convolutes from somewhat greater than 720° (i.e., just over two full revolutions, as suggested by the figures of Nakagawa) to between 180° and 720° prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP § 2144.05(I), citing, e.g., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)].
As a result, all of the limitations of claim 1 and 6 are met, or are otherwise rendered obvious. 

Regarding claim 8, the fluid duct of Nakagawa reads on the additional limitation wherein said convolutes (2, 3, 4) of said at least one bellows (1b) are provided in a juxtaposed manner.
The examiner notes that one common and accepted definition of “juxtaposed” is “placed close together or side by side”. In view of at least this definition, the convolutes of the fluid duct of Nakagawa are seen as reading on “provided in a juxtaposed manner”. 

Regarding claims 10 & 11, the fluid duct of Nakagawa reads on the additional limitation wherein the plurality of convolutes (2, 3, 4) are each provided with at least one narrowing taper having an axial width W’ that is smaller than a width W of a non-narrowed, non-tapered portion of the convolute; a radial height H’ that is smaller than a radial height H of a non-narrowed, non-tapered portion of the convolute; or wherein W’ and H' are smaller than W and H, respectively (as in claim 10); wherein the narrowing taper is arranged in an oblique section of the convolute , or wherein the narrowing taper is provided adjacent to an end of the convolute (as in claim 11). 
In particular, as can be seen in at least figures 1(a), 1(b), and 2(b), each of the convolutes is provided with a narrowing taper adjacent to the ends of the convolutes, wherein the narrowing tapers have an axial width and a radial height smaller than an axial width and radial height, respectively, of non-narrowed, non-tapered portions of the convolutes (i.e., as 
As a result, the limitations of claims 10 & 11 are met. 

Regarding claim 13, the fluid duct of Nakagawa reads on the additional limitation wherein the profile of a plurality of said convolutes (2, 3, 4) is convex and protrudes radially outwardly from the tubular base wall (1a). See figs. 1(a), 1(d), and 2(a). 

Regarding claim 14, the fluid duct of Nakagawa reads on the additional limitation wherein the fluid duct is for use as a fluid duct in an automotive engine compartment (para. 3, lines 5-8: “the present invention is particularly useful for a duct to be used in an automobile, such as an intake or a supercharger duct of an engine…”; as understood, engine intake ducts and supercharger ducts would be at least partially located in an automotive engine compartment; see also para. 8, 17, 19, 28, 39, 41).
Additionally, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, as is the case in the present instance. 

Regarding claim 15, Nakagawa further discloses the additional limitation wherein the fluid duct is a blow molded or extruded polymer component (para. 42, lines 1-5: “…a bellows structure or hollow plastic product including a bellows section according to the present invention is preferably manufactured as a unit by a plastic molding technique, such as blow molding…”).

claim 18, the fluid duct of Nakagawa reads on the additional limitation wherein the juxtaposed convolutes (2, 3, 4) are arranged in a manner rotated one with respect to the other around a centerline of the bellows (i.e., each convolute is rotated 120° with respect to the adjacent convolutes; see figs. 1a, 1b, 1c; para. 29, lines 8-21).

Claim 2 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1 above, and further in view of Kramer, Jr. (US 6,102,078; hereafter Kramer).
Regarding claim 2, Nakagawa does not explicitly disclose the additional limitation wherein the fluid duct comprises a plurality of bellows, wherein at least two bellows are interconnected by at least one non-bellows tube portion.
Kramer teaches (fig. 10) a fluid duct (60) comprising a plurality of bellows (20’, 30’, 40’, 50’) wherein at least two bellows are interconnected by at least one non-bellows tube portion (25, 35, 45). Kramer suggests that “in some applications, it may be desired to have a length of tubing that includes uncorrugated axial length portions, as well as a plurality of corrugated length portions spaced apart from one another by uncorrugated length portions” (col. 1, lines 55-58). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid duct disclosed by Nakagawa to include a plurality of bellows, wherein at least two bellows are interconnected by at least one non-bellows tube portion, in view of the teachings of Kramer, especially considering that Kramer expressly suggests that such an arrangement may be desirable in some applications; or otherwise obvious as the use of a known technique (i.e. providing a fluid duct with a plurality of bellows, wherein at least two bellows are interconnected by a non-bellows tube portion, as in Kramer) to improve a similar device (i.e. the fluid duct of Nakagawa) in the same way (e.g. enabling the fluid duct to have multiple areas of flexibility, as provided by the bellows, permitting 
As a result, the limitations of claim 2 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        /ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753